OPINION — AG — ** BOND MONEY — ATHLETIC EQUIPMENT — STATUTORY AUTHORITY ** (1) ARTICLE X, SECTION 31, THE A.G. IS OF THE OPINION THAT SAID BOND MONEY (RENOVATION PROGRAM, LEGISLATURE APPROPRIATED MONEY FOR STEAM TUNNELS IN INSTITUTIONS) MAY 'NOT' BE USED FOR THE " PURCHASE OF ATHLETIC EQUIPMENT FOR USE AT THE OKLAHOMA STATE REFORMATORY ". (2) IT IS NOTED THAT THE CONSTRUCTION OF AN " EDUCATIONAL COMPOUND " AT THE STATE REFORMATORY MERELY OF THE " PURCHASE AND ERECTION OF A STEEL FENCE ". SINCE SAID PROJECT DOES NOT INVOLVE " CONSTRUCTING, EQUIPPING, REMODELING AND REPAIRING " A BUILDING, THE A.G. IS OF THE OPINION THE MONEY MAY NOT BE USED FOR THE CONSTRUCTION OF AN EDUCATIONAL COMPOUND AT THE OKLAHOMA STATE REFORMATORY. (3) THE BOND MONEY 'MAY' BE USED FOR THE CONSTRUCTION OR REPAIR OF STEAM TUNNELS AND UTILITY LINES IN OR BETWEEN NEW OR OLD BUILDING IN THE STATE. (FUNDS USED FOR WHICH THEY ARE APPROPRIATED) CITE: ARTICLE X, SECTION 31, ARTICLE X, SECTION 16 (MAINARD KENNERLY)